UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4524


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

YAHYA WATSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.  Claude M. Hilton, Senior
District Judge. (1:07-cr-00396-CMH-1)


Submitted:    February 25, 2009             Decided:   March 23, 2009


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Matthew A. Wartel, LAW OFFICES OF MATTHEW A. WARTEL, PLLC,
Alexandria, Virginia, for Appellant.  Chuck Rosenberg, United
States Attorney; Stephen Sola, Kristin A. Taylor, Special
Assistant United States Attorneys, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Yahya Watson appeals from a 324-month sentence imposed

after his guilty plea to conspiracy to distribute cocaine, in

violation of 21 U.S.C. § 841(a)(1) (2006).                  Watson argues that

the district court erred in denying his motion to withdraw his

guilty plea, on the basis that he was informed at his plea

hearing that he faced a statutory minimum sentence of ten years,

whereas he actually faced a statutory minimum sentence of twenty

years.    Watson cited United States v. Goins, 51 F.3d 400 (4th

Cir. 1995), in support of his motion to withdraw.                     Because we

hold that the error was harmless and did not affect Watson’s

substantial rights, we affirm.

            This court generally reviews the adequacy of a guilty

plea proceeding de novo.        See United States v. Damon, 191 F.3d
561, 564 n.2 (4th Cir. 1999) (citing United States v. Goins, 51
F.3d 400, 402 (4th Cir. 1995)).               Rule 11 violations, however,

are   reviewed   under   a   harmless       error   standard.       See   id.   The

court    ultimately   asks   whether    the     error      likely   affected    the

defendant’s decision to plead guilty.                Id.     Any variance from

the Rule 11 requirements that does not affect the substantial

rights of the defendant is disregarded.                 See Fed. R. Crim. P.

11(h); United States v. DeFusco, 949 F.2d 114, 117 (4th Cir.

1991).



                                        2
             Under Fed. R. Crim. P. 11(d)(2)(B), Watson needed to

provide the court a “fair and just reason” for withdrawal.                                     The

court evaluates the proffered reason in light of whether the

plea   was    knowing       and       voluntary;        the    defendant          has   credibly

asserted his legal innocence; the length of delay between the

entry of the plea and the filing of the motion to withdraw;

whether the defendant had close assistance of competent counsel;

whether withdrawal will prejudice the government; and whether

withdrawal     will     inconvenience                the     court       or    waste    judicial

resources.      See United States v. Moore, 931 F.2d 245, 248 (4th

Cir. 1991).         Denial of a motion to withdraw is proper if the

first four factors all weigh against the movant, as the last two

factors are counterbalancing considerations.                             Id.

             In Goins, this court found that the district court

erred when it failed to advise the appellant of the mandatory

minimum      sentence       of     five     years,         above         the     then-mandatory

guidelines     range    of       33    to   41       months. 51 F.3d    at    404.    In

addition,     the    court        found     that       the    error       was     not   harmless

because Goins was not otherwise aware of the mandatory minimum

and Goins’ counsel was not aware of the mandatory minimum.                                     Id.

at   404-05.        Thus,    the       court     vacated           Goins’      conviction      and

remanded so that Goins could replead.                        Id.

             Unlike Goins, Watson faced a guidelines imprisonment

range well above the statutory minimum, and he was aware of his

                                                 3
expected guidelines range, as evidenced by a letter sent to him

by counsel who represented him when he pled guilty, discussing

the possibility of his sentence being reduced from thirty years

to   twenty-four        years.         Although          the    letter       discusses      the

possibility of further reduction in Watson’s sentence through

cooperation      with    the     Government,            that    possibility       would     not

necessarily      have     been    foreclosed            by     the   statutory       minimum.

Watson’s      ultimate    sentence       of       324    months      is    well     above   the

statutory      minimum,    so    his     sentence         was    not      affected     by   the

statutory enhancement.            In addition, Watson has not argued that

he would not have pled guilty if he had known of the statutory

minimum sentence.

              For the foregoing reasons, we affirm the judgment of

the district court.            We dispense with oral argument because the

facts   and    legal     contentions      are       adequately         presented       in   the

materials      before    the     court    and       argument         would    not    aid    the

decisional process.

                                                                                     AFFIRMED




                                              4